DETAILED ACTION
This is a response to the Amendment to Application # 16/719,275 filed on June 30, 2021 in which claims 1, 13, 17, and 18 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 30, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note on the Completeness of the Reply
Claims 12 and 20 provide the status identifier “Previously Presented.” However, claims 12 and 20 continue to include markup at lines 9 and 10, respectively, in contravention of 37 C.F.R. § 1.121. Because this is Applicant’s first failure to comply with 37 C.F.R. § 1.121, these amendments shall be accepted. However, if future amendments fail to comply with 37 C.F.R. § 1.121, those amendments shall be deemed non-compliant.
Additionally, the Final Office Action dated April 1, 2021 contained an objection to claim 8. Applicant failed to address this objection in either the presently filed Remarks or by amending claim 8. If 

Status of Claims
Claims 1-20 are pending, of which claims 1-12, 14-17, 19, and 20 are rejected under 35 U.S.C. § 103.

Claim Interpretation
The present claims make repeated references to non-functional descriptive material. The Manual of Patent Examining Procedure (MPEP) guides that “[e]vidence against a functional relationship” may exist, for example, “where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”  MPEP § 2111.05 (I.)(B.) (9th Revision 07.2015, revised June 2020).  Additionally, the PTAB has provided guidance in decisions regarding claims that differ from the prior art based only on NFDM that is data.  See Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) (“[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.”); Ex parte Mathias, 84 USPQ2d 1276, 1279 (BPAI 2005) (informative) (“[N]onfunctional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art.”), aff'd, 191 Fed. Appx. 959 (Fed. Cir. 2006) (Rule 36); Ex parte Curry, 84 USPQ2d 1272, 1274 (BPAI 2005) (informative) (“Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious.”), aff'd, No. 06-1003 (Fed. Cir. June 12, 2006) (Rule 36).
For example, present claim 1 recites “incident data for a public safety incident report;” “information identifying an incident type of a given public safety incident;” “incident narrative text describing the given public safety incident;” “incident narrative feedback checking model;” associated with the given public safety incident;” and “incident narrative feedback.” (Emphasis added). Each of these pieces of data is merely directed to towards conveying a message or meaning to a human reader and are independent of the supporting product because the content of the data does not affect the execution of the performance of the invention. In other words, the claimed invention would function identically while processing, for example, medical or tax data. Additionally, the examiner notes that the identified non-functional descriptive material is merely exemplary and does not identify all instances of non-functional descriptive material. Therefore, the recited non-functional descriptive material is not accorded any patentable weight.
However, in order to comply with the doctrine of compact prosecution, the examiner shall apply prior art where available to the non-functional descriptive material. See MPEP § 706.

Additionally, the claimed invention also appears to recite the intended use of several components. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim Objections
least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 17 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon request. 
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “the given reviewer” lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-6, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bathaee US Publication 2020/0012919 (hereinafter Bathaee) in view of Strom et al., US Publication 2016/0036974 (hereinafter Strom), both cited on the Notice of References Cited dated December 23, 2020.

Regarding claim 1, Bathaee discloses an electronic computing device for automated review of … reports, comprising “a processor; and a memory storing program instructions.” (Bathaee ¶ 8). Additionally, Bathaee discloses that when [the program instructions are] executed by the processor [the program instructions] are configured to “receive structured … data in one or more tagged text fields for a … report including ... type information identifying an … type of a data” (Bathaee ¶¶ 43, 53 see also ¶ 54) by selecting structured data, such as an assigned judge or jury pool, to merge with the unstructured data, and further stating that data may be stored in an XML format (i.e., one or more tagged text fields). Further, Bathaee discloses “receive unstructured … narrative text describing the given narrative.” (Bathaee ¶ 43).
Moreover, Bathaee discloses “select, from among a plurality of stored unstructured … narrative feedback checking models, each of which is a machine learning model trained to analyze to … reports for data of one or more of a plurality of data types, based at least on the identified data type, a first unstructured … narrative feedback checking model” (Bathaee ¶ 53) by selecting “models” (which indicates a plurality of models) that are trained to analyze the legal documents for one or more specific types such as “adequacy of pleading, scienter, loss causation.” Likewise, Bathaee discloses “apply the selected first unstructured … narrative feedback checking model to the received unstructured … narrative text in light of supplemental information included in the received structured … data or supplemental information associated with the data and obtained from a source other than the received structured … data” (Bathaee ¶ 54) by applying the model to the structured and unstructured data.
… narrative feedback checking model, one or more matters in the received unstructured … narrative text that are likely to be flagged for correction during a subsequent review of the received unstructured … narrative text or the … report” (Bathaee ¶ 55) by identifying those arguments that are likely to fail (i.e., flagged for correction during a subsequent review). Finally, Bathaee discloses “provide unstructured … narrative feedback including a notification of the one or more matters identified in the received unstructured … narrative text to a user input/output interface of another electronic computing device from which the unstructured incident narrative text was received” (Bathaee ¶¶ 22, 55) by outputting the data and indicating that the system may be performed over a network (i.e., “another electronic computing device).
Bathaee discloses performing the processing on a legal document and thus, does not appear to explicitly disclose the claimed non-functional descriptive material relaying to incidents and public safety incident reports, as claimed.
In addition, Bathaee does not appear to explicitly disclose “receive structured incident data in one or more tagged text fields for a public safety incident report, the received structured incident data including incident type information identifying an incident type of a given public safety incident;” or “select, from among a plurality of stored unstructured incident narrative feedback checking models, each of which is a machine learning model trained to analyze public safety incident reports for public safety incidents of one or more of a plurality of incident types, based at least on the identified incident type included in the received structured incident data, a first unstructured incident narrative feedback checking model.”
However, Strom discloses that it is well-known in the art to record public safety incident data. (Strom ¶¶ 5-6). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Strom was combined with Bathaee, the non-functional descriptive incident data in one or more tagged text fields for a public safety incident report … including incident type information identifying an incident type of a given public safety incident; receive unstructured incident narrative text describing the given public safety incident; select, from among a plurality of stored unstructured incident narrative feedback checking models, each of which is a machine learning model trained to analyze to public safety incident reports for public safety incidents of one or more of a plurality of incident types, based at least on the identified incident type …, a first unstructured incident narrative feedback checking model; apply the selected first unstructured incident narrative feedback checking model to the received unstructured incident narrative text in light of supplemental information included in the received structured incident data or supplemental information associated with the given public safety incident and obtained from a source other than the received structured incident data; identify, dependent on the application of the first unstructured incident narrative feedback checking model, one or more matters in the received unstructured incident narrative text that are likely to be flagged for correction during a subsequent review of the received unstructured incident narrative text or the public safety incident report; and provide unstructured incident narrative feedback including a notification of the one or more matters identified in the received unstructured incident narrative text to a user input/output interface of another electronic computing device from which the unstructured incident narrative text was received,” rendering them obvious.
Further, Strom discloses “receive structured incident data in one or more … text fields for a public safety incident report, the received structured incident data including incident type information identifying an incident type of a given public safety incident” (Strom ¶ 36 and Fig. 2) where Strom receives input into one or more text fields of a public safety incident report including structured fields 202, 204, 206, 212, 214, and 216, which include an incident type in the form of “Call Type” listed as “Suspicious Person” in the example. 
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Strom was combined with Bathaee, the text fields of Strom would be defined using XML according to Bathaee. Thus, the combination of Bathaee and Strom at least teaches and/or suggests the claimed limitation “receive structured incident data in one or more tagged text fields for a public safety incident report, the received structured incident data including incident type information identifying an incident type of a given public safety incident,” rendering it obvious.
Moreover, Strom discloses “select, from among a plurality of stored unstructured incident narrative feedback checking models, … based at least on the identified incident type included in the received structured incident data, a first unstructured incident narrative feedback checking model” (Strom ¶ 47) by selecting a classifier model for the unstructured text based on the type “Disorderly Conduct.”
A person of ordinary skill in the art prior to the effective filing date would have recognized that when Strom was combined with Bathaee, that the classifier models of Strom would be implemented with the trained machine learning models of Bathaee. Thus, the combination of Bathaee and Strom at least teaches and/or suggests the claimed limitation “select, from among a plurality of stored unstructured incident narrative feedback checking models, each of which is a machine learning model trained to analyze public safety incident reports for public safety incidents of one or more of a plurality of incident types, based at least on the identified incident type included in the received structured incident data, a first unstructured incident narrative feedback checking model,” rendering it obvious.
Bathaee and Strom are analogous art because they are from the “same field of endeavor,” namely that of data collection and organization systems. 

The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). Bathaee differs from the claimed invention by including different non-functional descriptive material in place of the claimed non-functional descriptive material. Further, Strom teaches that claimed non-functional descriptive public safety data was well known in the art. One of ordinary skill in the art could have predictably substituted public safety data of Strom for the legal data of Bathaee because both are merely non-functional descriptive material that do not affect the structure of the report generation system.

Regarding claim 2, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom discloses “wherein the received structured incident data further comprises one or more of location information describing a location of the given public safety incident or officer information identifying a public safety officer submitting the structured incident data” (Strom ¶8) where the data at least identifies a location.

Regarding claim 3, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom discloses “wherein the received unstructured incident narrative text describes one or more of a timeline associated with the given public safety incident or an interaction between two or more persons involved where the text describes a series of times (i.e., timeline) associated with the incident.

Regarding claim 4, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom discloses “wherein the supplemental information associated with the given public safety incident is obtained from an audio file associated with the given public safety incident, a video file associated with the given public safety incident, or a textural representation of audio or video data captured in association with the given public safety incident” (Strom ¶36) where the information a textual representation of an audio telephone call associated with the given public safety incident.

Regarding claim 5, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom discloses “wherein the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model comprise one or more omissions, inclusions, or conflicts in the received unstructured incident narrative text likely to be flagged for correction during a subsequent review of the received unstructured incident narrative text or the public safety incident report” (Bathaee ¶ 55) where the matters identified include the inclusion of text likely to be flagged for correction.

Regarding claim 6, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom does discloses “wherein the plurality of incident types includes two or more of a traffic incident type (Strom ¶ 

Regarding claim 17, it merely recites a method for implementing the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Bathaee and Strom comprises computer software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 20, it merely recites a non-transitory computer readable medium for embodying the system of claim 1. The medium comprises computer software modules for performing the various functions. The combination of Bathaee and Strom comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Claims 7-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Bathaee in view of Strom as applied to claim 1 above, and further in view of Fariborz et al., US Patent 6,721,782 (hereinafter Fariborz),as cited on the Notice of References Cited dated December 23, 2020.

Regarding claim 7, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom teaches and/or suggests “wherein each of the plurality of available unstructured incident narrative feedback checking models is trained to analyze public safety incident reports … and the first unstructured incident narrative feedback checking model is trained to analyze public safety incident reports … the received unstructured incident narrative text or the public safety incident report” where one of ordinary skill in the art prior to the effective filing date would understand that the public safety reports of Strom would be used to train the models of Bathaee.
The combination of Bathaee and Strom does not appear to explicitly disclose that the reports are reviewed by a respective reviewer and, therefore, does not appear to explicitly disclose “wherein each of the plurality of available unstructured incident narrative feedback checking models is trained to analyze public safety incident reports reviewed by a respective reviewer and the first unstructured incident narrative feedback checking model is trained to analyze public safety incident reports reviewed by a given reviewer likely to review the received unstructured incident narrative text or the public safety incident report.”
However, Fariborz discloses that it is well known in the art for public safety incident reports to be reviewed by a respective reviewer. (Fariborz col. 2, ll. 47-55). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Fariborz was combined with Bathaee and Strom, the reports of Bathaee and Strom would be the reviewed according to Fariborz. Therefore, the combination of Bathaee, Strom, and Fariborz at least teaches and/or suggests the claimed limitation “wherein each of the plurality of available unstructured incident narrative feedback checking models is trained to analyze public safety incident reports reviewed by a respective reviewer and the first unstructured incident narrative feedback checking model is trained to analyze public safety incident reports reviewed by a given reviewer likely to review the received unstructured incident narrative text or the public safety incident report,” rendering it obvious.
Bathaee, Strom, and Fariborz are analogous art because they are from the “same field of endeavor,” namely that of reporting systems. 

The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Bathaee and Strom differs from the claimed invention by unreviewed reports. Further, Fariborz teaches that reviewing reports was well known in the art. One of ordinary skill in the art could have predictably substituted the reviewed reports of Fariborz for the unreviewed reports of Bathaee and Strom because both because the review status of the text documents do not affect the structure or operation of the process performed on the text documents.

Regarding claim 8, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom does not appear to explicitly disclose “wherein the given reviewer is a supervisor of a public safety officer on whose behalf the received unstructured incident narrative text was received, a records clerk, a court clerk, or an officer of a court.”
However, Fariborz discloses that it is well known for a supervisor of a police officer (i.e., public safety officer) to review a report written by a police officer. (Fariborz col. 2, ll. 47-55). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Fariborz was combined with Bathaee and Strom, the report of Bathaee and Strom would be reviewed by the supervisor of Fariborz. Therefore, the combination of Bathaee, Strom, and Fariborz at least teaches and/or suggests the claimed limitation “wherein the given reviewer is a supervisor of a public safety officer on whose behalf the received unstructured incident narrative text was received, a records clerk, a court clerk, or an officer of a court,” rendering it obvious.
same field of endeavor,” namely that of reporting systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bathaee, Strom, and Fariborz before him or her to modify the report of Bathaee and Strom to include the supervisory reviewer of Fariborz.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Bathaee and Strom differs from the claimed invention by unreviewed reports. Further, Fariborz teaches that reviewing reports was well known in the art. One of ordinary skill in the art could have predictably substituted the reviewed reports of Fariborz for the unreviewed reports of Bathaee and Strom because both because the review status of the text documents do not affect the structure or operation of the process performed on the text documents.

Regarding claim 9, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom discloses “prior to retrieving the first unstructured incident narrative feedback checking model, train each of the plurality of available unstructured incident narrative feedback checking models using one or more of: unstructured incident narrative text received.” (Bathaee ¶ 42 and Strom ¶¶ 5-6).
The combination of Bathaee and Strom does not appear to disclose that the training is “using one or more of: unstructured incident narrative text received on behalf of one or more public safety officers and corresponding unstructured incident narrative feedback submitted by one or more reviewers in association with prior public safety incidents of the identified incident type; or unstructured incident narrative text received on behalf of one or more public safety officers and corresponding 
However, Fariborz discloses that it is well known for a supervisor of a police officer (i.e., public safety officer) to review a report written by a police officer and that is assigned to a reviewer based on the identified reviewer role (i.e., type). (Fariborz col. 2, l. 47-col. 3, l. 27). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Fariborz was combined with Bathaee and Strom, the report of Bathaee and Strom would be reviewed by the supervisor of Fariborz. Therefore, the combination of Bathaee, Strom, and Fariborz at least teaches and/or suggests the claimed limitation “wherein when executed by the processor, the program instructions are further configured to, prior to retrieving the first unstructured incident narrative feedback checking model, train each of the plurality of available unstructured incident narrative feedback checking models using one or more of: unstructured incident narrative text received on behalf of one or more public safety officers and corresponding unstructured incident narrative feedback submitted by one or more reviewers in association with prior public safety incidents of the identified incident type; or unstructured incident narrative text received on behalf of one or more public safety officers and corresponding unstructured incident narrative feedback submitted by a given reviewer in association with a prior public safety incident of the identified incident type,” rendering it obvious.
Bathaee, Strom, and Fariborz are analogous art because they are from the “same field of endeavor,” namely that of reporting systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bathaee, Strom, and Fariborz before him or her to modify the report of Bathaee and Strom to include the supervisory reviewer of Fariborz.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination 

Regarding claim 10, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom discloses “prior to retrieving the first unstructured incident narrative feedback checking model, train each of the plurality of available unstructured incident narrative feedback checking models using one or more of unstructured incident narrative text.” (Bathaee ¶ 42 and Strom ¶¶ 5-6).
The combination of Bathaee and Strom does not appear to disclose that the training is “using one or more of unstructured incident narrative text received on behalf of one or more public safety officers and corresponding unstructured incident narrative feedback submitted by one or more reviewers in association with prior public safety incidents of multiple incident types; or unstructured incident narrative feedback submitted electronically by one or more reviewers in association with prior public safety incidents of multiple incident types.”
However, Fariborz discloses that it is well known for a supervisor of a police officer (i.e., public safety officer) to review a report written by a police officer and that is assigned to a reviewer based on the identified reviewer role and that a person may have multiple roles (i.e., multiple types). (Fariborz col. 2, l. 47-col. 3, l. 27). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Fariborz was combined with Bathaee and Strom, the report of Bathaee and Strom would be reviewed by the supervisor of Fariborz. Therefore, the combination of Bathaee, Strom, and Fariborz at least teaches and/or suggests the claimed limitation “wherein when unstructured incident narrative text received on behalf of one or more public safety officers and corresponding unstructured incident narrative feedback submitted by one or more reviewers in association with prior public safety incidents of multiple incident types; or unstructured incident narrative feedback submitted electronically by one or more reviewers in association with prior public safety incidents of multiple incident types,” rendering it obvious.
Bathaee, Strom, and Fariborz are analogous art because they are from the “same field of endeavor,” namely that of reporting systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bathaee, Strom, and Fariborz before him or her to modify the report of Bathaee and Strom to include the supervisory reviewer of Fariborz.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(B). The combination of Bathaee and Strom differs from the claimed invention by unreviewed reports. Further, Fariborz teaches that reviewing reports was well known in the art. One of ordinary skill in the art could have predictably substituted the reviewed reports of Fariborz for the unreviewed reports of Bathaee and Strom because both because the review status of the text documents do not affect the structure or operation of the process performed on the text documents.

Claims 11, 12, 14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bathaee in view of Strom as applied to claims 1 and 17 above, and further in view of Joffe et al., US Publication 2003/0233250 (hereinafter Joffe), as cited on the Notice of References Cited dated December 23, 2020.	

Regarding claim 11, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom does not appear to explicitly disclose “receive, prior to submitting the public safety incident report for review, a revised unstructured incident narrative text reflecting the addition of one or more additions to elements in the received unstructured incident narrative text, removals the removal of one or more elements from the received unstructured incident narrative text, or the modification of one or more elements in the received unstructured incident narrative text responsive to the notification of the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model; and submit the public safety incident report including the revised unstructured incident narrative text for review.”
However, Joffe discloses a report generation system that receives, prior to submitting a report for review a revised narrative report reflecting one more modifications of the received data narrative report and then submitting a revised report, which may then be reviewed again. (Joffe ¶¶ 229-230). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Joffe was combined with Bathaee and Strom, the report generated for review including matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model would be reviewed of Bathaee and Strom and resubmitted according to process of Joffe. Therefore, the combination of Bathaee, Strom, and Joffe at least teaches and/or suggests “receive, prior to submitting the public safety incident report for review, a revised unstructured incident narrative text reflecting the addition of one or more additions to elements in the received unstructured incident narrative text, removals the removal of one or more elements from the or the modification of one or more elements in the received unstructured incident narrative text responsive to the notification of the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model; and submit the public safety incident report including the revised unstructured incident narrative text for review,” rendering the obvious.
Bathaee, Strom, and Joffe are analogous art because they are from the “same field of endeavor,” namely that of report generation process. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bathaee, Strom, and Joffe before him or her to modify the report generation of Bathaee and Strom to include the revision process of Joffe.
The motivation for doing so would have been that the revision allows for continuous updating, thereby resulting in a more up-to-date and improved report. 

Regarding claim 12, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom does not appear to explicitly disclose “submit the received structured incident data and the received unstructured incident narrative text to a review process; receive, from the review process, a request to correct one or more matters in the received unstructured incident narrative text that were flagged for correction by a reviewer; receive, on behalf of a public safety officer from whom the received unstructured incident narrative text was received, a revised unstructured incident narrative text reflecting the addition of one or more elements in the received unstructured incident narrative text, the removal of one or more elements from the received unstructured incident narrative text, or the modification of one or more elements in the received unstructured incident narrative text responsive to the one or more matters in the received unstructured incident narrative text identified by the reviewer; 
However, Joffe discloses a report generation system that allows a user to submit a report for review resulting in a revised narrative report reflecting one more modifications of the received data narrative report and then submitting a revised report, which may then be reviewed again. (Joffe ¶¶ 229-230). Additionally, Joffe discloses that each iteration involves retraining the data. (Joffe ¶ 190). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Joffe was combined with Bathaee and Strom, the report generated for review including matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model would be reviewed of Bathaee and Strom and resubmitted according to process of Joffe. Therefore, the combination of Bathaee, Strom, and Joffe at least teaches and/or suggests “submit the received structured incident data and the received unstructured incident narrative text to a review process; receive, from the review process, a request to correct one or more matters in the received unstructured incident narrative text that were flagged for correction by a reviewer; receive, on behalf of a public safety officer from whom the received unstructured incident narrative text was received, a revised unstructured incident narrative text reflecting the addition of one or more elements in the received unstructured incident narrative text, the removal of one or more elements from the received unstructured incident narrative text, or the modification of one or more elements in the received unstructured incident narrative text responsive to the one or more matters in the received unstructured incident narrative text identified by the reviewer; and provide the received unstructured incident narrative text, the request received from the review process, and the revised unstructured incident narrative text to a training repository for subsequent re-training of the first unstructured incident narrative feedback checking model,” rendering it obvious.
same field of endeavor,” namely that of report generation process. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bathaee, Strom, and Joffe before him or her to modify the report generation of Bathaee and Strom to include the revision process of Joffe.
The motivation for doing so would have been that the revision allows for continuous updating, thereby resulting in a more up-to-date and improved report. 

Regarding claims 14 and 19, the combination of Bathaee and Strom discloses the limitations contained in parent claims 1 and 17 for the reasons discussed above. In addition, the combination of Bathaee and Strom does not appear to explicitly disclose “receive, on behalf of a public safety officer from whom the received unstructured incident narrative text was received, an indication that the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model do not require correction; and provide the received unstructured incident narrative text, the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model, and the indication that the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model do not require correction to a training repository for subsequent re-training of the first unstructured incident narrative feedback checking model.”
However, Joffe discloses a report generation system that allows a user to submit a report for review but does not require the reviewer to provide any revisions (i.e., the model does not require correction) and then submitting the report, which may then be reviewed again. (Joffe ¶¶ 229-230). One of ordinary skill in the art prior to the effective filing date of the present invention would have 
Bathaee, Strom, and Joffe are analogous art because they are from the “same field of endeavor,” namely that of report generation process. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Bathaee, Strom, and Joffe before him or her to modify the report generation of Bathaee and Strom to include the revision process of Joffe.
The motivation for doing so would have been that the revision allows for continuous updating, thereby resulting in a more up-to-date and improved report. 

Claims 15 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bathaee in view of Strom as applied to claim 1 above, and further in view of Abdulkader et al., US Patent 8,331,739 (hereinafter Abdulkader), as cited on the Notice of References Cited dated December 23, 2020.

Regarding claim 15, the combination of Bathaee and Strom discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Bathaee and Strom does not appear to explicitly disclose “identify one or more potential resolutions to the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model that meet a minimum confidence level threshold; and provide, to the user input/output interface, the identified one or more potential resolutions.”
However, Abdulkader discloses a review system that identifies one or more potation resolutions to the one or more OCR matters identified in the received unstructured text by the OCR model that meet a minimum confidence level threshold. (Abdulkader col. 3, ll. 32-40). Additionally, Abdulkader discloses that the resolutions are provided to the user interface. (Abdulkader col. 9, ll. 44-63 and Fig. 6). One of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Abdulkader was combined with Bathaee and Strom, that the resolution identification of Abdulkader would be used with matter identification of Bathaee and Strom. Therefore, the combination of Bathaee, Strom, and Abdulkader at least teaches and/or suggests the claimed limitations “identify one or more potential resolutions to the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model that meet a minimum confidence level threshold; and provide, to the user input/output interface, the identified one or more potential resolutions,” rendering them obvious.
Bathaee, Strom, and Abdulkader are analogous art because they are from the “same field of endeavor,” namely that of text processing. 

The motivation for doing so would have been to reduce the time required by the reviewer through the determination of identification of the most likely solutions.

Regarding claim 16, the combination of Bathaee, Strom, and Abdulkader discloses the limitations contained in parent claim 15 for the reasons discussed above. In addition, the combination of Bathaee, Strom, and Abdulkader discloses “receive a selection of one of the identified one or more potential resolutions” (Abdulkader col. 9, ll. 44-63). Further, Abdulkader discloses that the user selection is used in retraining the model. (Abdulkader col. 8, ll. 50-65). Thus, the combination of Bathaee, Strom, and Abdulkader at least teaches and/or suggests “provide the received unstructured incident narrative text, the one or more matters identified in the received unstructured incident narrative text by the first unstructured incident narrative feedback checking model, and the selected one of the identified one or more potential resolutions to a training repository for subsequent re-training of the first unstructured incident narrative feedback checking model.”

Allowable Subject Matter
Claims 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments


Applicant’s arguments filed June 30, 2021, with respect to the rejection of claims 1-12, 14-17, 19, and 20 under 35 U.S.C. § 103 (Remarks 18-30) have been considered but are moot in view of the new ground(s) of rejection. 

Applicant's remaining arguments filed June 30, 2021 have been fully considered but they are not persuasive. The arguments directed to the claim interpretation and objection to claims 1-20 appear to be substantively similar to the arguments previously presented and responded to on both April 1, 2021 and June 15, 2021. Therefore, Applicant’s arguments are unpersuasive for the reasons previously presented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW R DYER/Primary Examiner, Art Unit 2176